FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                                   INDEX NO. E2021-82
NYSCEF DOC. NO. Case
                1    8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 RECEIVED
                                                                     Page 1 of NYSCEF:
                                                                               38      02/01/2021




           SUPREME COURT FOR THE STATE OF NEW YORK
           COUNTY OF FRANKLIN


          TOWN OF HARRIETSTOWN, NEW YORK,

                                         Plaintiff,

                         -against-                                          Index No.:
          3M COMPANY (f/k/a MINNESOTA MINING AND                            SUMMONS
          MANUFACTURING CO.), TYCO FIRE PRODUCTS L.P.
          Successor-In-Interest to the ANSUL COMPANY,
          BUCKEYE FIRE EQUIPMENT COMPANY,
          CHEMGUARD, INC., RAYTHEON TECHNOLOGIES
          CORPORATION (f/k/a United Technologies Corporation),              Plaintiff designates Franklin
          KIDDE-FENWAL, INC., CARRIER GLOBAL                                County as the Place for Trial.
          CORPORATION, DYNEON LLC, AMEREX
          CORPORATION, NATIONAL FOAM, INC., E.I. DU                         The Basis of Venue is
          PONT DE NEMOURS AND COMPANY, THE                                  Plaintiff’s Place of Business:
          CHEMOURS COMPANY, THE CHEMOURS COMPANY                            39 Main Street
          FC, LLC, CORTEVA INC., BASF CORPORATION,                          Saranac Lake, NY 12983
          DYNAX CORPORATION, CLARIANT CORPORATION,
          JOHN DOE “1” THROUGH “100”, JANE DOE “1”                          Date Index Number Purchased:
          THROUGH “100”, JOHN DOE CORPORATIONS “1”                          February 1, 2021
          THROUGH “100”, and OTHER JOHN DOE ENTITIES
          “1” THROUGH “100”,

                                         Defendants.


         TO THE ABOVE NAMED DEFENDANTS:

                You are hereby summoned and required to serve upon the Plaintiff’s attorneys an answer

         to the complaint in this action within twenty (20) days after the service of this summons, exclusive

         of the day of service, or within thirty (30) days after service is complete if this summons is not

         personally delivered to you within the State of New York. In case of your failure to answer,

         judgment will be taken against you by default for the relief demanded in the complaint.




                                                          1


                                                       1 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                            INDEX NO. E2021-82
NYSCEF DOC. NO. Case
                1    8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 RECEIVED
                                                                     Page 2 of NYSCEF:
                                                                               38      02/01/2021




         Dated: February 1, 2021
                Melville, New York
                                             RIGANO LLC
                                             Attorneys for Town of Harrietstown, New York

                                             By: /s/ Nicholas C. Rigano
                                                 James P. Rigano, Esq.
                                                 Nicholas C. Rigano, Esq.
                                                 538 Broad Hollow Road, Suite 301
                                                 Melville, New York 11747
                                                 (631) 756-5900

         To:

         3M Company (f/k/a Minnesota Mining And Manufacturing Co.)
         3M Center
         St. Paul, Minnesota 55144

         Tyco Fire Products L.P. Successor-In-Interest to the Ansul Company
         1400 Pennbrook Parkway
         Lansdale, Pennsylvania 19446

         Buckeye Fire Equipment Company
         110 Kings Road
         Kings Mountain, North Carolina 28086

         Chemguard, Inc.
         One Stanton Street
         Marinette, WI 54143

         Raytheon Technologies Corp. (f/k/a United Technologies Corporation)
         10 Farm Springs Road
         Farmington, Connecticut 06032

         Kidde-Fenwal, Inc.
         400 Main St.
         Ashland, Massachusetts 01721

         Carrier Global Corporation
         13995 Pasteur Boulevard
         Palm Beach Gardens, Florida 33418

         Dyneon LLC
         6744 33rd St. N.,
         Oakdale, Minnesota 55128


                                                      2


                                                   2 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                               INDEX NO. E2021-82
NYSCEF DOC. NO. Case
                1    8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 RECEIVED
                                                                     Page 3 of NYSCEF:
                                                                               38      02/01/2021




         Amerex Corporation
         7595 Gadsden Highway
         Trussville, Alabama 35173

         National Foam Inc.
         141 Junny Road,
         Angier, North Carolina 27501

         E.I. du Pont de Nemours and Company
         974 Centre Road
         Wilmington, Delaware 19805

         The Chemours Company
         1007 Market Street
         Wilmington, Delaware 19899

         The Chemours Company FC, LLC
         1007 Market Street
         Wilmington, Delaware 19899

         Corteva, Inc.
         974 Centre Road
         Wilmington, Delaware 19805

         BASF Corporation
         100 Park Avenue
         Florham Park, New Jersey 07932

         Dynax Corporation
         103 Fairview Park Dr.
         Elmsford, New York 10523

         Clariant Corporation
         4000 Monroe Road
         Charlotte, North Carolina 28205




                                                 3


                                               3 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                             INDEX NO. E2021-82
NYSCEF DOC. NO. Case
                1    8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 RECEIVED
                                                                     Page 4 of NYSCEF:
                                                                               38      02/01/2021




           SUPREME COURT FOR THE STATE OF NEW YORK
           COUNTY OF FRANKLIN


          TOWN OF HARRIETSTOWN, NEW YORK,

                                       Plaintiff,

                        -against-

          3M COMPANY (f/k/a MINNESOTA MINING AND                        Index No.:
          MANUFACTURING CO.), TYCO FIRE PRODUCTS L.P.
          Successor-In-Interest to the ANSUL COMPANY,                   VERIFIED COMPLAINT
          BUCKEYE FIRE EQUIPMENT COMPANY,
          CHEMGUARD, INC., RAYTHEON TECHNOLOGIES                         Jury Trial Demanded
          CORPORATION (f/k/a United Technologies Corporation),
          KIDDE-FENWAL, INC., CARRIER GLOBAL                            Plaintiff designates Franklin
          CORPORATION, DYNEON LLC, AMEREX                               County as the Place for Trial.
          CORPORATION, NATIONAL FOAM, INC., E.I. DU
          PONT DE NEMOURS AND COMPANY, THE                              The Basis of Venue is
          CHEMOURS COMPANY, THE CHEMOURS COMPANY                        Plaintiff’s Place of Business:
          FC, LLC, CORTEVA INC., BASF CORPORATION,                      39 Main Street
          DYNAX CORPORATION, CLARIANT CORPORATION,                      Saranac Lake, NY 12983
          JOHN DOE “1” THROUGH “100”, JANE DOE “1”
          THROUGH “100”, JOHN DOE CORPORATIONS “1”
          THROUGH “100”, and OTHER JOHN DOE ENTITIES
          “1” THROUGH “100”,

                                       Defendants.


                Plaintiff Town of Harrietstown, New York (“Plaintiff” or “Town”) by and through its

         attorneys, Rigano LLC, as and for its complaint against Defendants 3M Company (f/k/a

         Minnesota Mining And Manufacturing Co.) (“3M”), Tyco Fire Products L.P. Successor-In-

         Interest to the Ansul Company (“Tyco”), Buckeye Fire Equipment Company (“Buckeye”),

         Chemguard, Inc. (“Chemguard”), Raytheon Technologies Corporation (f/k/a United Technologies

         Corporation) (“United Technologies”), Kidde-Fenwal, Inc. (“Kidde”), Carrier Global Corporation

         (“Carrier”), Dyneon LLC (“Dyneon”), Amerex Corporation (“Amerex”), National Foam Inc.

                                                       1




                                                     4 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                                   INDEX NO. E2021-82
NYSCEF DOC. NO. Case
                1    8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 RECEIVED
                                                                     Page 5 of NYSCEF:
                                                                               38      02/01/2021




         (“National Foam” and together with 3M, Tyco, Buckeye, Chemguard, United Technologies,

         Kidde, Carrier, Dyneon, Amerex, the “AFFF Manufacturing Defendants”), E.I. du Pont de

         Nemours and Company (“DuPont”), The Chemours Company, The Chemours Company FC, LLC

         (together with The Chemours Company, “Chemours”), Corteva, Inc. (“Corteva”), BASF

         Corporation (“BASF”), Dynax Corporation (“Dynax”) and Clariant Corporation (“Clariant” and

         together with DuPont, Chemours, Corteva, BASF, and Dynax, the “Product Manufacturing

         Defendants” and Product Manufacturing Defendants collectively with the AFFF Manufacturing

         Defendants, the “Manufacturing Defendants”), as well as John Doe “1” through “100”, Jane Doe

         “1” through “100”, John Doe Corporations “1” through “100” and Other John Doe Entities “1”

         through “100” (together, the “Unnamed Defendants” and collectively with the Manufacturing

         Defendants, the “Defendants”), alleges as follows:

                                               Nature of the Action

                1.      Plaintiff brings this action against Defendants for, among other things: (I) recovery

         of the Plaintiff’s past and future costs and damages in connection with investigating, treating, and

         remediating contamination at and emanating from the Adirondack Regional Airport, which is

         owned and operated by the Town and is located in Lake Clear, New York (a hamlet within the

         Town) to eliminate contamination caused and/or created by Defendants’ actions or omissions, as

         well as protecting the public health, safety, welfare, and the environment; (II) recovery of

         Plaintiff’s damages associated with the diminution of value of its property and other past and

         future damage; and (III) injunctive relief requiring Defendants to remediate the contamination.

                                              Jurisdiction and Venue

                2.      Subject matter jurisdiction is proper in this Court pursuant to New York State


                                                          2




                                                      5 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                                 INDEX NO. E2021-82
NYSCEF DOC. NO. Case
                1    8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 RECEIVED
                                                                     Page 6 of NYSCEF:
                                                                               38      02/01/2021




         Constitution Article VI, § 7.

                3.      Personal jurisdiction exists over each defendant pursuant to New York Civil

         Practice Law and Rules §§ 301, 302, 1501, New York Business Corporation Law § 1314 and

         other applicable law.

                4.      Each of the Defendants are either registered to do business in the State of New

         York and/or have conducted substantial/regular business in the State of New York. At all relevant

         times, Defendants manufactured, marketed, promoted, distributed, and/or sold: (i) aqueous film-

         forming foam (“AFFF”) containing perfluorooctanoic acid (“PFOA”), perfluorooctane sulfonate

         (“PFOS”), other per- and polyfluoroalkyl substances (“PFAS”), and/or their precursors, or (ii)

         PFOA, PFOS, other PFAS, their precursors or other feedstocks/ingredients containing them used

         in AFFF (“AFFF Components”). These products were used and stored at the Airport (located in

         New York) and caused or substantially contributed to contamination, as well as the superfund

         designation, discussed below.

                5.      Venue is proper in this Court because the actions/omissions of Defendants giving

         rise to the claims asserted herein occurred in Franklin County, have caused harm to Plaintiff,

         which is a municipality located within Franklin County, and/or all damages complained of herein

         occurred in Franklin County.

                                                       Parties

                6.      Plaintiff Town of Harrietstown New York is a municipality located in Franklin

         County New York. Lake Clear, New York is a hamlet within the Town. All wrongs discussed

         herein occurred within Town’s jurisdiction.

                7.      Plaintiff owns the land located at the Adirondack Regional Airport (the “Airport”),

         which is located in the Hamlet of Lake Clear. The Airport’s mailing address is 96 Airport Road,
                                                         3




                                                       6 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                                 INDEX NO. E2021-82
NYSCEF DOC. NO. Case
                1    8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 RECEIVED
                                                                     Page 7 of NYSCEF:
                                                                               38      02/01/2021




         Saranac Lake, New York 12983.

                8.      The Town also owns various real properties surrounding the Airport.

                9.      Plaintiff has owned and operated the Airport since approximately 1950.

                10.     The Airport is a public use Airport of approximately 1,158 acres.

                11.     Defendant 3M Company (f/k/a Minnesota Mining and Manufacturing Co.) is a

         Delaware corporation registered and authorized to do business in New York, with a principal place

         of business at 3M Center, St. Paul, Minnesota 55144.

                12.     Defendant Tyco Fire Products L.P., is a Delaware limited partnership registered

         and authorized to do business in New York, with a principal place of business at 1400 Pennbrook

         Parkway, Lansdale, Pennsylvania 19446. Upon information and belief, Tyco is the successor-in-

         interest to Ansul, Inc.

                13.     Defendant Buckeye Fire Equipment Company is an Ohio corporation, with a

         principal place of business at 110 Kings Road, Kings Mountain, North Carolina 28086.

                14.     Defendant Chemguard, Inc. is a Texas corporation, with a principal place of

         business at 204 South 6th Avenue, Mansfield, Texas 76063 and/or One Stanton Street, Marinette,

         WI 54143.

                15.     Defendant Raytheon Technologies Corp. (f/k/a United Technologies Corporation)

         is a Delaware corporation registered and authorized to do business in New York, with a principal

         place of business located at 10 Farm Springs Road, Farmington, Connecticut 06032.

                16.     Defendant Kidde-Fenwal, Inc.is a Delaware corporation with its principal place of

         business at 400 Main St. Ashland, Massachusetts 01721. Defendant Kidde-Fenwal, Inc. is the

         successor-in-interest to Kidde Fire Fighting, Inc. f/k/a Chubb National Foam, Inc. f/k/a National

         Foam System, Inc.
                                                         4




                                                     7 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                              INDEX NO. E2021-82
NYSCEF DOC. NO. Case
                1    8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 RECEIVED
                                                                     Page 8 of NYSCEF:
                                                                               38      02/01/2021




                17.    Defendant Carrier Global Corporation is a Delaware corporation with a principal

         place of business of 13995 Pasteur Boulevard, Palm Beach Gardens, Florida 33418. Carrier is the

         parent of Defendant Kidde.

                18.    Defendant Dyneon LLC is a subsidiary of 3M and is a Delaware corporation. It

         has a principal place of business of 6744 33rd St. N., Oakdale, Minnesota 55128.

                19.    Defendant Amerex Corporation is an Alabama corporation with a principal place

         of business of 7595 Gadsden Highway, Trussville, Alabama 35173.

                20.    Defendant National Foam, Inc. is a Delaware corporation, with a principal place

         of business at 141 Junny Road, Angier, North Carolina 27501.

                21.    Defendant E.I. du Pont de Nemours and Company is a Delaware corporation with

         a principal place of business at 974 Centre Road, Wilmington, Delaware 19805 and is authorized

         and registered to do business in New York.

                22.    Defendant The Chemours Company is a Delaware corporation with a principal

         place of business of 1007 Market Street, Wilmington, Delaware 19899 and is registered and

         authorized to do business in New York.

                23.    Defendant The Chemours Company FC, LLC is a Delaware corporation with a

         principal place of business of 1007 Market Street, Wilmington, Delaware 19899 and is registered

         and authorized to do business in New York.

                24.    In or around 2015, Dupont “spun off” its fluorochemical business to Chemours.

         Upon information and belief, Chemours assumed certain environmental liabilities associated with

         DuPont’s PFAS (including PFOA/PFOS) business.

                25.    Defendant Corteva, Inc. is a Delaware corporation with a principal place of

         business of 974 Centre Road Wilmington, Delaware 19805 and is registered and authorized to do
                                                        5




                                                      8 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                                INDEX NO. E2021-82
NYSCEF DOC. NO. Case
                1    8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 RECEIVED
                                                                     Page 9 of NYSCEF:
                                                                               38      02/01/2021




         business in New York. Corteva was formed via a variety of corporate restructuring transactions

         relating to Dupont whereby Corteva likely inherited Dupont’s liabilities relating to PFAS as well

         as certain of Dupont’s prior PFAS business lines.

                26.     Defendant BASF Corporation is a Delaware corporation with a principal place of

         business of 100 Park Avenue, Florham Park, New Jersey 07932 and is registered and authorized

         to do business in New York.

                27.     Defendant Dynax Corporation is a Delaware corporation with a principal place of

         business of 103 Fairview Park Dr., Elmsford, New York 10523 and is registered and authorized

         to do business in New York.

                28.     Defendant Clariant Corporation is a New York corporation with a principal place

         of business of 4000 Monroe Road, Charlotte, North Carolina 28205 and is authorized and

         registered to do business in New York.

                29.     Each of the AFFF Manufacturing Defendants developed, manufactured,

         distributed, supplied, marketed and/or sold AFFF containing PFOA, PFOS, their precursors and

         other PFAS in New York and resulted in such AFFF being stored and used at and around the

         Airport that contributed to the contamination at issue.

                30.     Upon information and belief, AFFF Components developed, manufactured,

         distributed, marketed and sold by the Product Manufacturing Defendants were contained in the

         AFFF that caused the contamination at issue.

                31.     The Unnamed Defendants are those unknown individuals or entities who designed,

         developed, manufactured, distributed, marketed, supplied, and/or sold AFFF Components or

         AFFF at and around the Airport and, as such, contributed to and/or was a substantial factor in

         causing the contamination at issue.
                                                          6




                                                      9 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                                 INDEX NO. E2021-82
NYSCEF DOC. NO.Case
                1   8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 Page 10 ofNYSCEF:
                                                                    RECEIVED   38     02/01/2021




                                                 Factual Background

             I.          PFAS Overview

                   32.      PFAS are a family of hundreds of man-made chemicals comprised of primarily

         carbon and fluorine.

                   33.      PFAS chemicals were invented in the 1930’s.

                   34.      PFAS chemicals are effective in products requiring fire extinguishment and

         repellency of water, oil, and stains.

                   35.      PFOA and PFOS are the two most widely studied PFAS chemicals.

             II.         Biopersistent, Bioaccumulative and Toxic Effects of PFOA and PFOS

                   36.      PFOA and PFOS are man-made chemicals that do not exist naturally.

                   37.      PFOA and PFOS are biopersistent.

                   38.      PFOA and PFOS can persist in the environment for decades.

                   39.      PFOA and PFOS do not easily degrade.

                   40.      PFOA and PFOS readily move through soil, sand and water.

                   41.      PFOA and PFOS are highly soluble in water.

                   42.      PFOA and PFOS bioaccumulate in humans, animals, and fish.

                   43.      PFOA and PFOS biomagnify in humans, animals, and fish.

                   44.      PFOA and PFOS can accumulate through the food chain.

                   45.      PFOA and PFOS may accumulate in humans in the serum, kidney and liver.

                   46.      PFOA and PFOS have a lengthy half-life within the human body.

                   47.      PFOA and PFOS have been found to cross the placenta wall from pregnant mother

         to fetus.

                   48.      PFOA and PFOS can be transferred from mother to infant via breastmilk.
                                                           7




                                                       10 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                             INDEX NO. E2021-82
NYSCEF DOC. NO.Case
                1   8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 Page 11 ofNYSCEF:
                                                                    RECEIVED   38     02/01/2021




                49.     The United States Environmental Protection Agency (“EPA”) has found that

         PFOA and PFOS may cause harm to developing fetuses and breastfed infants via transmission

         from the mother.

                50.     PFOA and PFOS are toxic at very low levels.

                51.     Human exposure to PFOA and PFOS has been linked to several diseases including

         testicular cancer, kidney cancer, thyroid disease, ulcerative colitis, hypertension and other

         conditions.

                52.     The full health risk and impacts of exposure to PFOA and PFOS are still being

         studied.

                53.     Injuries associated with PFOA and PFOS are typically latent and may manifest

         years or decades after exposure.

                54.     Studies have shown that approximately 99% of Americans have detectable levels

         of PFOA and/or PFOS in their blood.

                55.     Studies have shown that virtually every baby born in America is born with a

         detectible level of PFOA and/or PFOS in his/her blood.

                56.     There is no background or naturally occurring level of PFOA and/or PFOS as the

         chemicals are not natural and are man-made.

                57.     No human had PFAS in their blood prior to the chemicals being invented.

                58.     PFAS substances, and particularly PFOA and PFOS, have been detected

         ubiquitously throughout the world including as far as the Arctic.

                59.     Due to the foregoing, the manufacture, import and use of PFOA and PFOS are

         restricted in the United States.

                60.     In 2009, the Stockholm Convention on Persistent Organic Pollutants restricted
                                                         8




                                                     11 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                                INDEX NO. E2021-82
NYSCEF DOC. NO.Case
                1   8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 Page 12 ofNYSCEF:
                                                                    RECEIVED   38     02/01/2021




         production and use of PFOS. In 2019, the Stockholm Convention on Persistent Organic Pollutants

         added PFOA to the list of substances to be eliminated from production and use.

                 61.      In 2016, PFOA and PFOS were added to New York State’s list of hazardous

         substances.

                 62.      In 2016, EPA established a drinking water health advisory of seventy (70) parts

         per trillion of combined PFOA/PFOS.

                 63.      Certain states have promulgated advisory exposure levels lower than seventy (70)

         parts per trillion.

                 64.      In August 2020, New York State adopted a binding maximum contaminant level

         (“MCL”) of 10 ppt each for PFOA and PFOS (the “MCLs”)

                 65.      A MCL is the maximum level of a contaminant allowed in public drinking water,

         which, once established, creates a legally enforceable standard that requires applicable water

         systems to monitor, report findings and keep the contaminant below the level set.

                 66.      The MCLs are two of the lowest MCLs adopted in New York for any contaminant,

         evidencing the extraordinary toxicity of these compounds.

                 67.      In New York State, groundwater cleanup standards for a particular contaminant

         are set at the same level as an applicable MCL.

                 68.      In January 2021, the New York State Department of Environmental Conservation

         (“NYSDEC”) published the revised Sampling, Analysis, and Assessment of Per- and

         Polyfluoroalkyl Substances (PFAS). In that document, NYSDEC:

                       a. Stated that PFOA and PFOS should be further assessed and considered potential
                          contaminants of concern in groundwater and surface water if PFOA or PFOS is
                          detected in any groundwater or surface water sample at or above 10 ppt and is
                          determined to be attributable to the site;

                                                           9




                                                      12 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                                   INDEX NO. E2021-82
NYSCEF DOC. NO.Case
                1   8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 Page 13 ofNYSCEF:
                                                                    RECEIVED   38     02/01/2021




                         b. Provides that further assessment of water (ground or surface) may be warranted if
                            either of the following screening levels are met: where any individual PFAS (not
                            PFOA or PFOS) is detected in water (ground or surface) at or above 100 ppt or
                            total concentration of PFAS (including PFOA and PFOS) is detected in water at
                            or above 500 ppt, further assessment of such water may be warranted;

                         c. Adopted soil cleanup objectives for the protection of groundwater of 1.1 ppb and
                            3.7 ppb for PFOA and PFOS, respectively;

                         d. If PFOA and/or PFOS are identified as contaminants of concern for a site, they
                            should be assessed as part of the superfund remedy selection process.

                   69.      In June 2018, the United States Department of Health and Human Services Agency

         for Toxic Substances and Disease Registry issued a draft report for public comment titled

         Toxicological Profile for Perfluoroalkyls (the “ATSDR Report”).

                   70.      The ATSDR Report calculated minimal risk levels for, among other chemicals,

         PFOA and PFOS.

                   71.      The minimal risk level is “an estimate of the amount of a chemical a person can

         eat, drink, or breathe each day without a detectable risk to health.”

                   72.      According to the Association of State Drinking Water Administrators, the minimal

         risk levels for PFOA and PFOS found in the ATSDR report equate to approximately eleven (11)

         parts per trillion for PFOA and seven (7) parts per trillion for PFOS, which are materially

         consistent with the MCLs.

            III.         Environmental Impacts of PFOA/PFOS

                   73.      PFOA, PFOS and other PFAS contamination of environmental media (e.g. soil,

         groundwater, surface water, wildlife, and biota) is prevalent throughout the country.

                   74.      Airports are of particular concern for PFOA/PFOS and other PFAS contamination

         due to use and storage of AFFF at those facilities.

                   75.      Upon PFOA, PFOS or other PFAS coming into contact with soil, they migrate
                                                            10




                                                        13 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                                     INDEX NO. E2021-82
NYSCEF DOC. NO.Case
                1   8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 Page 14 ofNYSCEF:
                                                                    RECEIVED   38     02/01/2021




         downward through the soil until they reach the groundwater.

                  76.      PFOA, PFOS and other PFAS readily dissolve into groundwater.

                  77.      With its natural movement, the groundwater flows and, if contaminated with

         PFOA, PFOS and/or other PFAS, the groundwater carries PFOA, PFOS and/or other PFAS

         spreading the contamination over a wide area.

                  78.      Contaminated groundwater may flow into surface water bodies thereby

         contaminating those water bodies, and potentially wildlife and biota contained therein or

         surrounding.

            IV.         Manufacturers of PFOA/PFOS and Their Apparent Decades-Long Knowledge
                        and Intentional Concealment of Dangers To Human Health and the Environment

                  79.      In the 1940’s, 3M began manufacturing PFOA, PFOS and/or their precursors, as

         well as other PFAS.

                  80.      From no later than the 1950’s through 2002, 3M was the primary manufacturer of

         PFOA and its precursors in the United States.

                  81.      From no later than the 1950’s through 2002, 3M was the sole manufacturer of

         PFOS and its precursors in the United States.

                  82.      Upon information and belief, 3M made millions, if not billions, of dollars in profit

         from its production, distribution and sale of PFOA, PFOS and/or their precursors.

                  83.      Commencing in the 1950’s, 3M began selling PFOA and/or its precursors to

         DuPont to enable DuPont to manufacture certain products, including products sold to AFFF

         Manufacturers to develop AFFF.

                  84.      Upon information and belief, 3M and Dupont made billions of dollars in profit

         from their products that contained PFOA, PFOS and/or their precursors, as well as other PFAS.

                                                            11




                                                        14 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                                INDEX NO. E2021-82
NYSCEF DOC. NO.Case
                1   8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 Page 15 ofNYSCEF:
                                                                    RECEIVED   38     02/01/2021




                85.     As discussed fully below, 3M was the initial and primary manufacturer of AFFF,

         which for decades contained PFOA, PFOS, and/or their precursors, as well as other PFAS.

                86.     Upon information and belief, by the end of the 1980’s, certain Manufacturing

         Defendants, including, but not limited to, 3M and DuPont, were aware that PFAS materials,

         including PFOA and PFOS, had been detected in the blood of the general population of the United

         States, including people not known to be working at or living near facilities that manufacture

         PFAS suggesting that exposure resulted from use of products.

                87.     By the end of the 1980’s, certain Manufacturing Defendants, including but not

         limited to 3M and Dupont, conducted animal toxicity testing that indicated exposure to PFOA

         and/or PFOS resulted in various adverse health effects among multiple species of animals.

                88.     Upon information and belief, those studies showed that exposure to PFOA and/or

         PFOS may cause a variety of cancers, birth defects and/or other illness.

                89.     Upon information and belief, by the end of the 1980’s, DuPont classified PFOA as

         a confirmed animal carcinogen and possible human carcinogen.

                90.     By the end of the 1980’s, certain, if not all, Manufacturing Defendants, including

         but not limited to 3M and Dupont, were aware that PFOA and/or PFOS were biopersistent when

         allowed to enter the environment unmitigated.

                91.     By the end of the 1980’s, certain, if not all, Manufacturing Defendants, including

         but not limited to 3M and Dupont, were aware that PFOA and PFOS bind to human and animal

         tissue, persist in human and animal bodies for years, and, accumulate in humans and animals that

         continue to be exposed.

                92.     By the end of the 1980’s, certain, if not all, Manufacturing Defendants, including

         but not limited to 3M and Dupont, were aware that PFOA and/or PFOS were detected throughout
                                                         12




                                                     15 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                                INDEX NO. E2021-82
NYSCEF DOC. NO.Case
                1   8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 Page 16 ofNYSCEF:
                                                                    RECEIVED   38     02/01/2021




         the world.

                 93.    Upon information and belief, by the end of the 1980’s, certain Manufacturing

         Defendants, including, but not limited to, 3M and DuPont, learned that PFOA and PFOS had the

         potential to pass the placenta wall, impact a fetus, and/or cause birth defects in humans and

         animals.

                 94.    Upon information and belief, by the end of the 1980’s, female 3M employees of

         childbearing potential who were exposed to PFAS during their employ were moved to new roles

         in 3M as a result of these studies.

                 95.    Upon information and belief, after the 1980’s, certain Manufacturing Defendants,

         including 3M and Dupont, conducted additional studies that confirmed the biopersistent,

         bioaccumulative, and toxic properties of PFOA and PFOS in humans and animals.

                 96.    Upon information and belief, studies conducted throughout the 1990’s by certain

         Manufacturing Defendants, including 3M and Dupont, confirmed that exposure to PFOA and

         PFOS may cause various adverse human health impacts including an increased risk of cancer.

                 97.    Upon information and belief, in 1998, 3M, through an executive, told the EPA that

         3M has no information suggesting that human health is at risk from exposure to PFOA and/or

         PFOS.

                 98.    Upon information and belief, from 1940 through at least 1998, the Manufacturing

         Defendants did not inform the appropriate governmental authorities, the public, or consumers of

         products containing PFOA and/or PFOS of the findings of the foregoing studies and other studies

         they completed.

                 99.    Upon information and belief, from 1940 through at least 1998, the Manufacturing

         Defendants did not inform or otherwise warn the appropriate governmental authorities, the public,
                                                        13




                                                    16 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                                 INDEX NO. E2021-82
NYSCEF DOC. NO.Case
                1   8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 Page 17 ofNYSCEF:
                                                                    RECEIVED   38     02/01/2021




         or consumers of products containing PFOA and/or PFOS, that PFOA and/or PFOS may be a latent

         toxic substance.

                100.      Upon information and belief, from 1940 through at least 1998, the Manufacturing

         Defendants did not inform or otherwise warn the appropriate governmental authorities, the public,

         or consumers of products containing PFOA and/or PFOS, that PFOA and/or PFOS may be

         biopersistent.

                101.      Upon information and belief, from 1940 through at least 1998, the Manufacturing

         Defendants did not inform or otherwise warn the appropriate governmental authorities, the public,

         or consumers of products containing PFOA and/or PFOS, that PFOA and/or PFOS may be

         bioaccumulative.

                102.      In 2000, EPA issued an internal memorandum discussing the adverse impacts of

         PFOA and PFOS to human health and the environment citing that the chemicals are biopersistent,

         bioaccumulative in animals and humans, toxic, and may pose a long term risk to human health

         and the environment.

                103.      In and/or shortly before 2000, EPA pressured 3M to phase out and/or cease

         producing PFOA and PFOS.

                104.      In 2000, 3M, in response to pressure from EPA, finally announced that it would

         phase out production of PFOA and PFOS.

                105.      On May 16, 2000, the United States and 3M Company publicly announced an

         agreement to phaseout PFOS from production because “these chemicals are very persistent in the

         environment, have a strong tendency to accumulate in human and animal tissues and could

         potentially pose a risk to human health and the environment over the long term.” The press release

         went on to state “PFOS chemicals are used to produce a range of products from fire-fighting foams
                                                         14




                                                     17 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                                   INDEX NO. E2021-82
NYSCEF DOC. NO.Case
                1   8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 Page 18 ofNYSCEF:
                                                                    RECEIVED   38     02/01/2021




         coatings for fabrics, leather, and some paper products, to industrial uses such as mist suppressants

         in acid baths.”

                 106.      The press release received national news attention in the New York Times, among

         other media outlets.

                 107.      Despite the foregoing, in 2000, 3M issued a press release asserting that PFOA and

         PFOS are safe.

                 108.      In 2002, 3M substantially completed the phase out production of PFOA and PFOS.

                 109.      Despite 3M’s substantial phase out of PFOA manufacturing, in 2002, DuPont

         opened a new manufacturing facility to take over manufacturing of PFOA and/or its precursors

         because production of those chemicals as well as products produced by DuPont that contained or

         were manufactured with the chemicals were so profitable.

                 110.      Upon information and belief, DuPont elected to open this facility to continue the

         production of PFOA and its precursors despite having apparent knowledge of the foregoing

         information.

                 111.      DuPont, 3M and the other Manufacturing Defendants have been named defendants

         in hundreds, if not, thousands of personal injury, property damage and cost recovery lawsuits

         throughout the country for their egregious conduct.

            V.      Manufacturers of AFFF

                 112.      Upon information and belief, from at least the 1950’s to 2002, Defendant 3M

         developed, designed, manufactured, marketed, sold and/or distributed PFOS, PFOA, their

         precursors and other applicable PFAS for use in, among other products, AFFF.

                 113.      Upon information and belief, 3M developed, designed, manufactured, marketed,

         sold and/or distributed AFFF Components to the AFFF Manufacturing Defendants for the AFFF
                                                           15




                                                       18 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                               INDEX NO. E2021-82
NYSCEF DOC. NO.Case
                1   8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 Page 19 ofNYSCEF:
                                                                    RECEIVED   38     02/01/2021




         Manufacturing Defendants’ use as an ingredient in AFFF.

                 114.   Upon information and belief, Defendant 3M developed, designed, manufactured,

         marketed, sold and/or distributed AFFF containing PFOA, PFOS, and/or their precursors, as well

         as other PFAS beginning in the 1950’s through approximately 2002.

                 115.   Each of the other AFFF Manufacturing Defendants developed, designed,

         manufactured, marketed, sold and/or distributed AFFF containing PFOA, PFOS, and/or their

         precursors as well as other PFAS for decades and during relevant times.

                 116.   Upon information and belief, the AFFF Manufacturing Defendants knew, or

         should have known, that PFOA, PFOS and/or their precursors, as well as other PFAS were

         contained in their AFFF products.

                 117.   Upon information and belief, during all relevant times, the Product Manufacturing

         Defendants developed, designed, manufactured, marketed, sold and/or distributed AFFF

         Components to the AFFF Manufacturing Defendants for the AFFF Manufacturing Defendants’

         use in the production of AFFF.

                 118.   Upon information and belief, the Product Manufacturing Defendants knew, or

         should have known, that the AFFF Components they produced, distributed and sold to the AFFF

         Manufacturing Defendants would cause AFFF to contain PFOA, PFOS, their precursors and other

         PFAS.

                 119.   Upon information and belief, the Defendants knew, or should have known, of the

         risks of PFOA, PFOS and other PFAS to human health and the environment when manufacturing,

         marketing, selling and distributing their products.

                 120.   Upon information and belief, the Defendants, despite having such knowledge,

         failed to timely inform the EPA, other applicable government agencies, or the public of the
                                                         16




                                                      19 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                                  INDEX NO. E2021-82
NYSCEF DOC. NO.Case
                1   8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 Page 20 ofNYSCEF:
                                                                    RECEIVED   38     02/01/2021




         information they possessed related to risks to human health and the environment of AFFF

         containing PFOA, PFOS and/or their precursors as well as other PFAS and continued to

         manufacture, market, sell and distribute AFFF with such knowledge.

                   121.   Upon information and belief, the Defendants, despite having such knowledge,

         failed to adequately warn AFFF end-users, including the Town, of the potential hazards to human

         health and the environment and provide ways to mitigate such hazards by, for example: (i)

         excavating soil contacted with AFFF, or (ii) placing a containment liner down where AFFF was

         used for training, AFFF was stored or AFFF equipment was washed.

                   122.   Upon information and belief, the Defendants, despite having such knowledge,

         failed to adequately provide AFFF end-users, including the Town, with best management

         practices sufficiently designed to minimize health and environmental risks during all relevant

         times.

                   123.   While AFFF Manufacturing Defendants have changed their AFFF formulas, AFFF

         produced by AFFF Manufacturing Defendants containing PFOA/PFOS and/or their precursors,

         as well as other PFAS remains stored on shelves and may continue to be used into the foreseeable

         future.

                   124.   Upon information and belief, AFFF Manufacturing Defendants have not recalled

         their produced AFFF containing PFOA, PFOS, or their precursors that remains stored and/or on

         the shelves today.

                   125.   During all relevant times, reasonable and safer alternatives were available to

         produce AFFF, or an effective sister product, without PFOA, PFOS, their precursors, and/or

         certain other PFAS particularly for use in training operations and extinguishment of certain fires.


                                                         17




                                                     20 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                                  INDEX NO. E2021-82
NYSCEF DOC. NO.Case
                1   8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 Page 21 ofNYSCEF:
                                                                    RECEIVED   38     02/01/2021




             VI.      Introduction of PFOA and PFOS to Environmental Media At the Airport

                   126.   PFOA, PFOS, their precursors and other PFAS are, or have been, contained in

         AFFF.

                   127.   AFFF has been used for decades to extinguish flammable liquid fires and for

         training.

                   128.   AFFF concentrate is mixed with water to make a liquid foam which is aerated and

         applied to fire suffocating the fire of oxygen and thereby extinguishing it.

                   129.   Upon AFFF being sprayed in accordance with its intended use and per AFFF

         Manufacturing Defendants’ instructions, the AFFF material contacts the ground and PFOA,

         PFOS, other PFAS and/or their precursors enter the soil.

                   130.   The PFOA, PFOS, their precursors and other PFAS then migrate through the soil

         to the groundwater below causing PFAS contamination.

                   131.   AFFF has been stored and used at, among other places, airports throughout the

         country, including the Town’s Airport from approximately 1960 forward.

                   132.   AFFF Manufacturing Defendants designed, manufactured, distributed, marketed,

         supplied and/or sold AFFF used and stored at the Airport.

                   133.   Town purchased AFFF produced by certain of the Defendants, including but not

         limited to, Defendant 3M and Defendant Chemguard.

                   134.   Product   Manufacturing    Defendants     designed,   manufactured,   distributed,

         marketed, supplied and/or sold AFFF Components that the AFFF Manufacturing Defendants used

         to make the AFFF that was used and/or stored at the Airport.

                   135.   Throughout the time AFFF containing PFOA, PFOS, PFAS, and/or their

         precursors was used and stored at the Airport, warning labels, manuals, and safety information
                                                         18




                                                      21 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                                 INDEX NO. E2021-82
NYSCEF DOC. NO.Case
                1   8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 Page 22 ofNYSCEF:
                                                                    RECEIVED   38     02/01/2021




         provided with AFFF did not provide notification of the environmental and health perils of which

         the Manufacturing Defendants knew, or should have known, existed.

                 136.    Defendants failed to warn end users, including the Town, that unmitigated releases

         of AFFF were likely to cause environmental harm.

                 137.    Defendants failed to instruct end-users, including the Town to: (i) excavate soil

         that has come in contact with AFFF, or (ii) place a liner on the ground to prevent migration of

         contaminants before AFFF use or to contain leakage storage or washing of equipment.

                 138.    AFFF was stored at the Airport and used for actual firefighting/crash response and

         firefighting training drills for decades.

                 139.    Use and storage of AFFF produced by the AFFF Manufacturing Defendants has

         caused contamination of environmental media, including soil, groundwater, surface water,

         wildlife and biota, at and around the Airport.

                 140.    PFAS, including PFOA and PFOS, has been detected in groundwater and surface

         water at and around the Airport.

                 141.    As PFOA, PFOS and likely other PFAS at issue are biopersistent, it is expected

         that the contaminated environmental media will remain contaminated for decades absent active

         remediation.

             VII.    NYSDEC’s Detection of PFAS in Environmental Media at and around the
                     Airport_____________________________________________________________

                 142.    NYSDEC, through its contractor TRC Engineers, Inc., conducted subsurface and

         surface water sampling at the Airport in August 2018. The sampling results and finding of

         NYSDEC were released in a Site Characterization Report for the Airport in March 2019.

                 143.    The NYSDEC report reveals NYSDEC’s determination that PFOA, PFOS and

                                                          19




                                                     22 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                                  INDEX NO. E2021-82
NYSCEF DOC. NO.Case
                1   8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 Page 23 ofNYSCEF:
                                                                    RECEIVED   38     02/01/2021




         other PFAS are present in: (i) the groundwater at, and likely around, the Airport, and (ii) surface

         water bodies immediately adjacent to the Airport.

                144.    In groundwater, NYSDEC detected PFOS and PFOA at levels up to 18,000 ppt

         and 91 ppt, respectively, or 1,800 and 9.1 times groundwater cleanup standards.

                145.    In surface water, NYSDEC detected PFOS and PFOA at levels up to 990 ppt and

         9.3 ppt, respectively.

                146.    Several other PFAS chemicals were detected in groundwater and surface water

         including, perfluorohexanesulfonic acid (“PFHxS”) a PFAS chemical also contained in AFFF, up

         to 8,300 ppt in groundwater and 250 ppt in surface water.

                147.    According to NYSDEC-

                        Significant portions of the undeveloped land immediately
                        surrounding the Site are mapped wetlands and contain several small
                        unnamed streams, tributaries, drainage ditches, ponds, etc. Fay
                        Brook is a “protected stream” designated as Class C (T) waters, is
                        located approximately 1,250 feet east of the site. Lake Clear, a
                        “protected stream” designated as Class AA (T) waters, is
                        approximately 3,650 feet west of the Site. No direct tributaries to
                        Lake Clear have been identified at the Site.

                148.    Due to these detections, it is likely that contaminated groundwater has migrated

         offsite and has impacted surface water bodies, wildlife and biota. In addition, it is highly likely

         that soil at the Airport is impacted.

                149.    The NYSDEC investigation report reveals that AFFF use at the Airport constitutes

         the likely source of the PFAS contamination (including PFOA and PFOS) found in the

         environmental media.




                                                         20




                                                     23 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                                INDEX NO. E2021-82
NYSCEF DOC. NO.Case
                1   8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 Page 24 ofNYSCEF:
                                                                    RECEIVED   38     02/01/2021




            VIII. NYSDEC Designates the Airport as a Superfund Site

                150.    In October 2020, NYSDEC issued a Public Notice designating the entirety of the

         1,158 acre Airport as a Class 2 Inactive Hazardous Waste Site due to the detection of PFAS

         (including PFOA and PFOS) in groundwater and surface water via the Site Characterization.

                151.    The Class 2 designation means that “the disposal of hazardous waste has been

         confirmed and the presence of such hazardous waste or its components or breakdown products

         represents a significant threat to public health or the environment.”

                152.    The superfund site designation requires the full nature and extent of the

         contamination both at the Airport and emanating therefrom to be investigated and remediated at

         a significant cost to the Town.

                153.    As a result of the superfund site designation, NYSDEC has demanded, and is

         requiring pursuant to the New York Environmental Conservation Law (“ECL”) and applicable

         NYSDEC regulations, that the Town, inter alia: (i) pay or reimburse New York State’s past and

         future costs associated with NYSDEC’s site characterization (SC) and future costs associated with

         the investigation and remediation of the Airport and contamination emanating therefrom, and/or,

         (ii) conduct and pay for a Remedial Investigation (RI), Feasibility Study (FS) and remediation of

         the contamination at and emanating from the Airport under NYSDEC oversight.

                154.    As stated above, PFOA, PFOS and likely other PFAS do not degrade in the

         environment meaning contamination will persist without active remediation.

                155.    It is expected that NYSDEC will require significant and active remediation at the

         Airport and contamination emanating therefrom, including impacted surface water bodies.




                                                         21




                                                      24 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                                     INDEX NO. E2021-82
NYSCEF DOC. NO.Case
                1   8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 Page 25 ofNYSCEF:
                                                                    RECEIVED   38     02/01/2021




            IX.      The Town’s Properties Are Significantly Depreciated Due to the Superfund
                     Designation__________________________________________________________

                  156.   The Town owns the land that comprises the Airport, which consists of

         approximately 1,158 acres.

                  157.   The Town also owns properties surrounding the airport.

                  158.   The superfund site designation and the contamination referenced herein, which has

         been reported by various media outlets, renders the entire Airport and immediately adjacent land

         owned by the Town significantly depreciated due to liability concerns and stigma, among other

         reasons.

                                                 CAUSES OF ACTION

                                   First Cause of Action Against All Defendants
                                                   (Negligence)

                  159.   Plaintiff realleges and reaffirms each and every allegation set forth in all preceding

         paragraphs as if fully stated herein.

                  160.   Defendants owed a duty of care to Plaintiff to not design, develop, manufacture,

         distribute, market, supply, and sell AFFF and AFFF Components that were likely to contaminate

         environmental media at and around the Airport.

                  161.   Defendants breached their duties by negligently designing, developing,

         manufacturing, distributing, marketing, supplying, and/or selling AFFF and/or AFFF

         Components, which were used at and around the Airport.

                  162.   Alternatively, Defendants owed a duty of care to Plaintiff to immediately warn

         Plaintiff that the storage, use or washing of AFFF or AFFF equipment or otherwise failing to

         contain releases of AFFF were likely to latently contaminate environmental media, including soil,

         groundwater and surface water.
                                                          22




                                                       25 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                                    INDEX NO. E2021-82
NYSCEF DOC. NO.Case
                1   8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 Page 26 ofNYSCEF:
                                                                    RECEIVED   38     02/01/2021




                 163.    Defendants breached their duties by failing to warn Plaintiff that the use and/or

         storage of AFFF was likely to latently contaminate environmental media at and around the

         Airport.

                 164.    Defendants’ breaches are the actual cause or substantial factor of: (i) contamination

         of the environmental media at and around the Airport, (ii) endangerment to the environment and

         human health described herein, and (iii) damages suffered by Plaintiff set forth herein.

                 165.    Defendants’ breaches are the proximate cause of: (i) contamination of the

         environmental media at and around the Airport, (ii) endangerment to the environment and human

         health described herein, and (iii) damages suffered by Plaintiff set forth herein.

                 166.    Upon information and belief, Defendants knew or should have known that their

         acts were probable to cause injury to the environment and human health in the manner complained

         herein. Defendants acted with knowledge, intent, fraud and/or malice driven by their own motives

         to profit from their products with conscious disregard for public health and the environment.

                 167.    As a result of the foregoing, Defendants are jointly and severally liable to the

         Plaintiff in an amount to be proven at trial for: (I) actual, direct, indirect, incidental and

         consequential compensatory damages for diminution of the value of Plaintiff’s properties and

         other past and future damage, including Plaintiff’s costs associated with investigating and

         remediating impacted environmental media at and around the Airport; (II) natural resource

         damages for damage to the environmental media located at and around the Airport; (III) injunctive

         relief requiring and directing Defendants to restore, or otherwise pay for the restoration of, all

         environmental media at and around the Airport, and (IV) for such other, further, and different

         relief as the Court deems just and proper including punitive damages, pre- and post- judgment

         interest, costs, and attorneys’ fees.
                                                          23




                                                      26 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                                    INDEX NO. E2021-82
NYSCEF DOC. NO.Case
                1   8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 Page 27 ofNYSCEF:
                                                                    RECEIVED   38     02/01/2021




                                 Second Cause of Action Against All Defendants
                                   (Strict Liability - Ultra Hazardous Activity)

                 168.   Plaintiff realleges and reaffirms each and every allegation set forth in all preceding

         paragraphs as if fully stated herein.

                 169.   Defendants’ design, development, manufacturing, distribution, marketing, supply,

         and sale of AFFF Components and AFFF, which was used at and around the Airport, in an

         unremediated, unmonitored, unreported and unsecured condition constitutes ultrahazardous

         activity.

                 170.   Defendants’ design, development, manufacturing, distribution, marketing, supply,

         and sale of AFFF Components and AFFF: (i) created a high risk of harm to others, including the

         Town, (ii) created a likelihood that the harm resulting from these activities would be great, (iii)

         presented the inability to eliminate the risk by the exercise of reasonable care, (iv) were not a

         matter of common usage as such products contained dangerous latent chemicals, (v) were

         inappropriate to the place carried on at and around the Airport, which overlies groundwater and

         is nearby several surface water bodies, and/or (vi) the value to the community did not outweigh

         its dangerous attributes.

                 171.   As a result of these ultrahazardous activities, Defendants have and had a duty,

         including an absolute duty to Plaintiff.

                 172.   As a result of these ultrahazardous activities, PFOA, PFOS and other PFAS were

         released into the environment at and around the Airport causing harm to Plaintiff and the

         environment.

                 173.   Each Defendant’s conduct actually caused and/or was a substantial factor in

         causing: (i) contamination of the environmental media at and around the Airport, (ii)

                                                         24




                                                      27 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                                   INDEX NO. E2021-82
NYSCEF DOC. NO.Case
                1   8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 Page 28 ofNYSCEF:
                                                                    RECEIVED   38     02/01/2021




         contamination of surface water bodies near the Airport, (iii) endangerment to the environment and

         human health described herein, and (iv) damages suffered by Plaintiff set forth herein.

                 174.    Each Defendant’s conduct is the proximate cause of the: (i) contamination of the

         environmental media at and around the Airport, (ii) contamination of surface water bodies near

         the Airport, (iii) endangerment to the environment and human health described herein, and (iv)

         damages suffered by Plaintiff set forth herein.

                 175.    The harm suffered by Plaintiff is precisely the kind of harm that made the

         Defendants’ activities ultrahazardous.

                 176.    Upon information and belief, Defendants knew or should have known that their

         design, development, manufacturing, distribution, marketing, supply, sale and/or failure to warn

         were probable to cause injury to the environment and human health in the manner complained

         herein. Defendants acted with knowledge, intent, fraud and/or malice driven by their own motives

         to profit from their products with conscious disregard for public health and the environment.

                 177.    As a result of the foregoing, Defendants are jointly and severally liable to the

         Plaintiff in an amount to be proven at trial for: (I) actual, direct, indirect, incidental and

         consequential compensatory damages for diminution of the value of Plaintiff’s properties and

         other past and future damage, including Plaintiff’s costs associated with investigating and

         remediating impacted environmental media at and around the Airport; (II) natural resource

         damages for damage to the environmental media located at and around the Airport; (III) injunctive

         relief requiring and directing Defendants to restore, or otherwise pay for the restoration of, all

         environmental media at and around the Airport, and (IV) for such other, further, and different

         relief as the Court deems just and proper including punitive damages, pre- and post- judgment

         interest, costs, and attorneys’ fees.
                                                           25




                                                     28 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                                     INDEX NO. E2021-82
NYSCEF DOC. NO.Case
                1   8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 Page 29 ofNYSCEF:
                                                                    RECEIVED   38     02/01/2021




                                   Third Cause of Action Against All Defendants
                                        (Strict Liability - Defective Design)

                 178.    Plaintiff realleges and reaffirms each and every allegation set forth in all preceding

         paragraphs as if fully stated herein.

                 179.    Defendants designed, manufactured, distributed, marketed, supplied and/or sold

         AFFF Components and/or AFFF that was used and stored at the Airport.

                 180.    Defendants placed such products into the stream of commerce.

                 181.    During all relevant times, AFFF presented latent dangers such that a reasonable

         consumer, purchaser or end-user, including the Town, would not be aware of such dangers.

                 182.    AFFF was not reasonably safe in its design.

                 183.    Feasible and safer alternatives to AFFF containing PFOA, PFOS, their precursors

         and certain PFAS existed during relevant times including for the uses that occurred at the Airport.

                 184.    Defendants failed to adopt these alternative designs.

                 185.    AFFF was used in accordance with the foreseeable and intended uses at and around

         the Airport. AFFF use and storage is the actual cause or substantial factor of: (i) contamination

         of the environmental media at and around the Airport, (ii) contamination of surface water bodies

         near the Airport, (iii) endangerment to the environment and human health described herein, and

         (iv) damages suffered by Plaintiff set forth herein.

                 186.    AFFF was used in accordance with their foreseeable or intended uses at and around

         the Airport and is the proximate cause of: (i) contamination of the environmental media at and

         around the Airport, (ii) contamination of surface water bodies around the Airport, (iii)

         endangerment to the environment and human health described herein, and (iv) damages suffered

         by Plaintiff set forth herein.

                                                          26




                                                       29 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                                     INDEX NO. E2021-82
NYSCEF DOC. NO.Case
                1   8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 Page 30 ofNYSCEF:
                                                                    RECEIVED   38     02/01/2021




                 187.    Upon information and belief, Defendants knew or should have known that their

         products would cause injury to the environment and human health in the manner complained

         herein. Defendants acted with knowledge, intent, fraud and/or malice driven by their own motives

         to profit from their products with conscious disregard for public health and the environment.

                 188.    As a result of the foregoing, Defendants are jointly and severally liable to the

         Plaintiff in an amount to be proven at trial for: (I) actual, direct, indirect, incidental and

         consequential compensatory damages for diminution of the value of Plaintiff’s properties and

         other past and future damage, including Plaintiff’s costs associated with investigating and

         remediating impacted environmental media at and around the Airport; (II) natural resource

         damages for damage to the environmental media located at and around the Airport; (III) injunctive

         relief requiring and directing Defendants to restore, or otherwise pay for the restoration of, all

         environmental media at and around the Airport, and (IV) for such other, further, and different

         relief as the Court deems just and proper including punitive damages, pre- and post- judgment

         interest, costs, and attorneys’ fees.

                                  Fourth Cause of Action Against All Defendants
                                   (Strict Products Liability - Failure to Warn)

                 189.    Plaintiff realleges and reaffirms each and every allegation set forth in all preceding

         paragraphs as if fully stated herein.

                 190.    Defendants were designers, manufacturers, distributers, marketers, suppliers,

         and/or sellers of AFFF Components and AFFF that was used and stored at the Airport.

                 191.    Defendants had a duty to warn against latent dangers resulting from the intended

         or foreseeable uses of their products that Defendant knew or should have known existed.

                 192.    The intended or foreseeable uses of AFFF presented latent dangers.

                                                           27




                                                       30 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                                 INDEX NO. E2021-82
NYSCEF DOC. NO.Case
                1   8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 Page 31 ofNYSCEF:
                                                                    RECEIVED   38     02/01/2021




                193.    Defendants knew or should have known of these latent dangers.

                194.    Defendants failed to warn users of the latent dangers associated with AFFF,

         including those who used and stored such products at and around the Airport.

                195.    Defendants’ failure to warn is the actual cause or substantial factor of: (i)

         contamination of the environmental media at and around the Airport, (ii) contamination of surface

         water bodies near the Airport, (iii) endangerment to the environment and human health described

         herein, and (iv) damages suffered by Plaintiff set forth herein.

                196.    Defendants’ failure to warn is the proximate cause of: (i) contamination of the

         environmental media at and around the Airport, (ii) contamination of surface water bodies at and

         around the Airport, (iii) endangerment to the environment and human health described herein, and

         (iv) damages suffered by Plaintiff set forth herein.

                197.    Upon information and belief, Defendants knew or should have known that their

         failure to warn would cause injury to the environment and human health in the manner complained

         herein. Manufacturing Defendants acted with knowledge, intent, fraud and/or malice driven by

         their own motives to profit from their products with conscious disregard for public health and the

         environment.

                198.    As a result of the foregoing, Defendants are jointly and severally liable to the

         Plaintiff in an amount to be proven at trial for: (I) actual, direct, indirect, incidental and

         consequential compensatory damages for diminution of the value of Plaintiff’s properties and

         other past and future damage, including Plaintiff’s costs associated with investigating and

         remediating impacted environmental media at and around the Airport; (II) natural resource

         damages for damage to the environmental media located at and around the Airport; (III) injunctive

         relief requiring and directing Defendants to restore, or otherwise pay for the restoration of, all
                                                          28




                                                      31 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                                     INDEX NO. E2021-82
NYSCEF DOC. NO.Case
                1   8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 Page 32 ofNYSCEF:
                                                                    RECEIVED   38     02/01/2021




         environmental media at and around the Airport, and (IV) for such other, further, and different

         relief as the Court deems just and proper including punitive damages, pre- and post- judgment

         interest, costs, and attorneys’ fees.

                                   Fifth Cause of Action Against All Defendants
                                                (Public Nuisance)

                 199.    Plaintiff realleges and reaffirms each and every allegation set forth in all preceding

         paragraphs as if fully stated herein.

                 200.    The Town’s properties, including the Airport, the groundwater, and nearby surface

         water bodies which are now contaminated, benefit the public.

                 201.    The negligent, reckless, and/or intentional activity of the Defendants, as alleged

         herein, has created, contributed to, caused and/or maintained contamination of the environmental

         media at and around the Airport.

                 202.    The contamination of the environmental media created, contributed and/or

         maintained by Defendants constitutes a substantial interference with a right common to the public

         that offends public morals, interferes with or causes damage to the public’s right to use the

         groundwater, surface water bodies and other environmental media, and/or endangers or injures

         the property, health, safety or comfort of the Town.

                 203.    Upon information and belief, Defendants knew or should have known that their

         design, development, manufacturing, distribution, marketing, supply, sale and/or failure to warn

         were probable to cause injury to the environment, property, and human health in the manner

         complained herein. Defendants acted with knowledge, intent, fraud and/or malice driven by their

         own motives to profit from their products with conscious disregard for public health and the

         environment.

                                                          29




                                                       32 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                                     INDEX NO. E2021-82
NYSCEF DOC. NO.Case
                1   8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 Page 33 ofNYSCEF:
                                                                    RECEIVED   38     02/01/2021




                 204.    Each Defendant is a substantial factor in bringing about the contamination of the

         environmental media at and around the Airport, and each Defendant is jointly responsible for the

         injuries and damage caused to Plaintiff.

                 205.    As a result of the foregoing, Defendants are jointly and severally liable to the

         Plaintiff in an amount to be proven at trial for: (I) actual, direct, indirect, incidental and

         consequential compensatory damages for diminution of the value of Plaintiff’s properties and

         other past and future damage, including Plaintiff’s costs associated with investigating and

         remediating impacted environmental media at and around the Airport; (II) natural resource

         damages for damage to the environmental media located at and around the Airport; (III) injunctive

         relief requiring and directing Defendants to restore, or otherwise pay for the restoration of, all

         environmental media at and around the Airport, and (IV) for such other, further, and different

         relief as the Court deems just and proper including punitive damages, pre- and post- judgment

         interest, costs, and attorneys’ fees.

                                   Sixth Cause of Action Against All Defendants
                                                    (Trespass)

                 206.    Plaintiff realleges and reaffirms each and every allegation set forth in all preceding

         paragraphs as if fully stated herein.

                 207.    Plaintiff did not give Defendants authority to cause PFOA, PFOS or other PFAS

         to enter the environmental media on property it owns at and around the Airport.

                 208.    Upon information and belief, Defendants knew or should have known that their

         design, development, manufacturing, distribution, marketing, supply, sale, and/or failure to warn

         were probable to cause such contamination of environmental media at and around the Airport and

         otherwise result in the Airport being designated as a superfund site.

                                                          30




                                                       33 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                                 INDEX NO. E2021-82
NYSCEF DOC. NO.Case
                1   8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 Page 34 ofNYSCEF:
                                                                    RECEIVED   38     02/01/2021




                209.    Defendants’ willful conduct resulted in PFOA, PFOS and other PFAS intruding

         into environmental media at and around the Airport without authorization.

                210.    Defendants’ actions or omissions are the actual cause or substantial factor of: (i)

         contamination of the environmental media at and around the Airport, (ii) contamination of the

         surface water bodies around the Airport, (iii) endangerment to the environment and human health

         described herein, and (iv) damages suffered by Plaintiff set forth herein.

                211.    Defendants’ actions or omissions are the proximate cause of: (i) contamination of

         the environmental media at and around the Airport, (ii) contamination of surface water bodies

         around the Airport, (iii) endangerment to the environment and human health described herein, and

         (iv) damages suffered by Plaintiff set forth herein.

                212.    Upon information and belief, Defendants knew or should have known that their

         design, development, manufacturing, distribution, marketing, supply, sale and/or failure to warn

         were probable to cause injury to the environment and human health in the manner complained

         herein. Defendants acted with knowledge, intent, fraud and/or malice driven by their own motives

         to profit from their products with conscious disregard for public health and the environment.

                213.    As a result of the foregoing, Defendants are jointly and severally liable to the

         Plaintiff in an amount to be proven at trial for: (I) actual, direct, indirect, incidental and

         consequential compensatory damages for diminution of the value of Plaintiff’s properties and

         other past and future damage, including Plaintiff’s costs associated with investigating and

         remediating impacted environmental media at and around the Airport; (II) natural resource

         damages for damage to the environmental media located at and around the Airport; (III) injunctive

         relief requiring and directing Defendants to restore, or otherwise pay for the restoration of, all

         environmental media at and around the Airport, and (IV) for such other, further, and different
                                                          31




                                                      34 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                                     INDEX NO. E2021-82
NYSCEF DOC. NO.Case
                1   8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 Page 35 ofNYSCEF:
                                                                    RECEIVED   38     02/01/2021




         relief as the Court deems just and proper including punitive damages, pre- and post- judgment

         interest, costs, and attorneys’ fees.

                                 Seventh Cause of Action Against All Defendants
                                        (Restitution/Unjust Enrichment)

                 214.    Plaintiff realleges and reaffirms each and every allegation set forth in all preceding

         paragraphs as if fully stated herein.

                 215.    Manufacturing Defendants made millions, if not billions, in profit from design,

         development, manufacturing, distribution, marketing, supply, and sale, of AFFF Components and

         AFFF.

                 216.    PFOA, PFOS and other PFAS have contaminated environmental media at and

         around the Airport.

                 217.    It would be against equity and good conscience to permit Defendants to pass to

         Plaintiff the financial burden of: (i) diminution of Plaintiff’s properties and other past and future

         damage, and (ii) investigating and remediating contamination at and emanating from the Airport

         as a result of Defendants’ actions.

                 218.    Defendants must make restitution to Plaintiff for all of Plaintiff’s prior, current and

         future associated expenses, costs and damages, including interest, attorneys’ fees and costs.

                                  Eighth Cause of Action Against All Defendants
                                                 (Contribution)

                 219.    Plaintiff realleges and reaffirms each and every allegation set forth in all preceding

         paragraphs as if fully stated herein.

                 220.    NYSDEC is requiring Town to investigate and remediate the contamination at and

         around the Airport, or otherwise reimburse New York State for such costs.

                 221.    Defendants owed a duty of care to the State of New York not to design, develop,
                                                           32




                                                       35 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                                    INDEX NO. E2021-82
NYSCEF DOC. NO.Case
                1   8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 Page 36 ofNYSCEF:
                                                                    RECEIVED   38     02/01/2021




         manufacture, distribute, market, supply, and/or sell AFFF Components or AFFF for use/storage

         at the Airport that was likely to contaminate environmental media at and around the Airport.

                 222.    Defendants breached their duties by designing, developing, manufacturing,

         distributing, marketing, suppling, and/or selling AFFF Components or AFFF for use at the

         Airport.

                 223.    Defendants’ breaches actually caused, had a part in causing, were a substantial

         factor in causing, contributed to, and/or proximately caused the PFOA, PFOS and other PFAS

         contamination found at and around the Airport and the designation of the Airport as a superfund

         site.

                 224.    To the extent Plaintiff is found liable to NYSDEC or New York State, or otherwise

         receives a demand by New York State to reimburse the State for its costs, Defendants shall be

         deemed liable in an amount to be proven at trial for their apportionment of fault.

                 WHEREFORE, plaintiff Town of Harrietstown requests judgment in its favor and against

         Defendants as follows:

                    i.   Actual, direct, indirect, incidental and consequential compensatory damages, in an

         amount to be proven at trial, for diminution of the value of Plaintiff’s properties and other past and

         future damage, including Plaintiff’s costs associated with, among other things, investigating and

         remediating contamination at and emanating from the Airport;

                 ii.     Natural resource damages, in an amount to be proven at trial, for damage to the

         environmental media located at and around the Airport;

                 iii.    To the extent money damages are inadequate, injunctive relief requiring and

         directing Defendants to restore, or otherwise pay for the restoration of, all environmental media

         at and around the Airport;
                                                          33




                                                      36 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                                    INDEX NO. E2021-82
NYSCEF DOC. NO.Case
                1   8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 Page 37 ofNYSCEF:
                                                                    RECEIVED   38     02/01/2021




                   iv.     All appropriate declaratory relief;

                   v.      Against Defendants to the extent Plaintiff is found liable to New York State or

         NYSDEC, or otherwise receives, or has received, a demand from the State (including NYSDEC

         and/or the New York State Department of Health) for reimbursement of the State’s cost, for

         contribution of such award;

                   vi.     Awarding punitive damages in a sum to be determined at trial;

                   vii.    Awarding pre- and post-judgment interest, with costs and disbursements

                   viii.   Awarding attorneys’ fees related to the prosecution of the instant action, and

                   ix.     Awarding such other, further and different relief as the Court deems just and

         proper.

                                            DEMAND FOR JURY TRIAL

                   Plaintiff hereby demands trial by jury as to all issues.

         Dated: January 28, 2021
                Melville, New York

                                                  Respectfully submitted,


                                                  RIGANO LLC
                                                  Attorneys for Town of Harrietstown, New York

                                                  By: /s/ Nicholas C. Rigano
                                                      James P. Rigano, Esq.
                                                      Nicholas C. Rigano, Esq.
                                                      538 Broad Hollow Road, Suite 301
                                                      Melville, New York 11747
                                                      (631) 756-5900
                                                      nrigano@riganollc.com




                                                             34




                                                         37 of 38
FILED: FRANKLIN COUNTY CLERK 02/01/2021 10:09 AM                                                     INDEX NO. E2021-82
NYSCEF DOC. NO.Case
                1   8:21-cv-00284-MAD-DJS Document 2 Filed 03/11/21 Page 38 ofNYSCEF:
                                                                    RECEIVED   38     02/01/2021




                                                     VERIFICATION

                  I, James P. Rigano, am an attorney duly admitted to practice law in the Courts of this State,

        and I affirm the following under penalties of perjury:

                  I am the attorney for Plaintiff in the above-entitled action: I have read the foregoing

        Summons and Verified Complaint and know the contents thereof; and upon information and belief,

        believe after an inquiry reasonable under the circumstances, the matters alleged therein to be true,

        and that the contentions therein are not frivolous, as that term is defined in 22 NYCRRR § 130-

        l.l(c).

                  The reason this verification is made by affirmant and not by Plaintiff is that the Plaintiff

        herein is not located in a County where my firm maintains an office.

                  The source of aflirmant's information and the grounds of his/her belief are

        communications, papers, reports and investigations contained in the file maintained by this office.

        Dated: Melville, New York
               January 28, 2021




       �c��(
        Notary Signature



                                        LISA CAMPANILE
                               NOTARY PUBLIC, STATE OF NEW YORK
                                   RegistraUon No. 01CA6271949
                                             SUFFOLK
                               Commission Expires November 13, 2024




                                                              35




                                                            38 of 38
